         Case 3:19-cv-00565-SI Document 208 Filed 08/18/20 Page 1 of 1

                           UNITED STATES DISTRICT COURT

                       NORTHERN DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES

Date: August 14, 2020          Time: 11 minutes             Judge: SUSAN ILLSTON
Case No.: 19-cv-00565-SI       Case Name: Avaya Inc. v. Raymond Bradley Pearce, et al.



Attorney for Plaintiff: Zachary Alinder
Attorney for Defendant: Davis John Reilly, Laura Chapman, Francis Jude Torrence,
Christopher Thomas Wright, Mateo Fowler

Deputy Clerk: Teddy Van Ness                     Court Reporter: Not recorded or reported.


                                     PROCEEDINGS

1) Telephonic Further Case Management Conference - held.

                                        SUMMARY

ADR conference scheduled with Judge Westmore on October 16, 2020. Plaintiff plans to file
Motion for Default against Defendant Sharkfish Corp.


Case continued to December 4, 2020 @ 3:00 p.m. for Further Case Management Conference.
Joint Case Management Statement due November 27, 2020.
